Citation Nr: 0409542	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  03-00 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
a claim for service connection for pulmonary tuberculosis.

2.  Whether new and material evidence has been submitted to reopen 
a claim for service connection for a peptic ulcer.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had recognized guerilla service from June to October 
of 1945 and regular Philippine Army service from October 1945 to 
February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In his December 2002 Substantive Appeal, the veteran requested a 
VA Travel Board hearing, but he withdrew that request in a 
submission received by the RO in September 2003.  See 38 C.F.R. § 
20.704(e) (2003).


FINDINGS OF FACT

1.  The RO has notified the veteran of the type of evidence needed 
to substantiate his claims.

2.  The veteran's claims for service connection for pulmonary 
tuberculosis and a peptic ulcer were previously denied in a 
November 1992 Board decision.

3.  Evidence received since the November 1992 Board decision is 
new but does not bear directly and substantially on the question 
of whether the veteran's current pulmonary tuberculosis is 
etiologically related to service.

4.  Evidence received since the November 1992 Board decision is 
new but does not bear directly and substantially on the question 
of whether the veteran's current peptic ulcer is etiologically 
related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to reopen a 
claim for service connection for pulmonary tuberculosis.  38 
U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.159 
(2003); 38 C.F.R. § 3.156 (2000).

2.  New and material evidence has not been submitted to reopen a 
claim for service connection for a peptic ulcer.  38 U.S.C.A. §§ 
5103, 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.159 (2003); 38 
C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was enacted.  
The VCAA redefines VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent to a 
de novo claim and includes an enhanced duty to notify the claimant 
as to the information and evidence necessary to substantiate a 
claim for VA benefits, regardless of whether the claim is a de 
novo claim or an application to reopen a previously denied claim.  
This change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 29, 
2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to any 
claim filed before that date but not decided by VA as of that 
date, with the exception of the amendments to 38 C.F.R. § 3.156(a) 
(relating to the definition of new and material evidence) and to 
the second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board is satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims has 
been met.  The RO informed him of the need for such evidence in a 
July 2003 letter.  By this letter, the RO has also notified the 
veteran of exactly which portion of that evidence (if any) was to 
be provided by him and which portion VA would attempt to obtain on 
his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board further notes that the United States Court of Appeals 
for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

The Board is aware that the appealed rating decision preceded the 
RO's July 2003 VCAA notice.  Subsequent to that notice, however, 
the veteran has not submitted additional relevant medical evidence 
or otherwise supplemented the record in such a way that a further 
adjudication is needed.  Therefore, the Board finds that any 
defect with respect to the VCAA notice requirement in this case 
constituted harmless error and should not preclude consideration 
of this appeal at the present time.  Rather, to remand this case 
back to the RO for further adjudication at the present time would 
produce only delay, with no ultimate benefit to the veteran.  See 
also Conway v. Principi,  353 F.3d 1369 (Fed. Cir. 2004).

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual basis 
may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 
U.S.C.A. § 5108, however, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material evidence" 
means evidence not previously submitted to agency decisionmakers 
which bears "directly and substantially" upon the specific matter 
under consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant that 
it must be considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. § 
3.156(a) is effective only for claims filed on or after August 29, 
2001.  As the veteran's current applications were received by the 
RO prior to August 2001, this revision does not apply in the 
present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.156(a)). 

In this case, the veteran's initial claims for service connection 
for pulmonary tuberculosis and a peptic ulcer were denied in a 
February 1987 rating decision on the basis that such disorders 
were not shown in service.  The RO reiterated this denial in 
letters issued in November 1988, March 1992, and May 1992, and the 
veteran completed an appeal of the May 1992 letter.  The denial of 
these claims, however, was continued on the basis of the absence 
of new and material evidence in a November 1992 Board decision, 
which, by definition, is final under 38 U.S.C.A. § 7104.  The 
Board observes that an appeal of this decision to the Court was 
dismissed on procedural grounds in November 1993.  The question 
for the Board now is whether new and material evidence has been 
received by the RO in support of the veteran's claims since the 
issuance of the November 1992 Board decision.

Subsequent to the January 1994 rating decision, the RO has 
received additional medical evidence.  A photocopy of an October 
1986 statement from Juan C. Lomibao, M.D., concerns the veteran's 
pulmonary tuberculosis, but this is a mere duplicative copy of a 
statement already of record as of the November 1992 Board 
decision.  Other medical records, dated in August 2000, concern 
other diseases and contain no mention of pulmonary tuberculosis or 
a peptic ulcer.  

Photocopies of service records of the veteran, received in May 
2000, similarly contain no mention of the diseases that are the 
subject of the current appeal.

The only new evidence of record that addresses the etiology of the 
veteran's claimed disabilities is lay evidence, including his own 
statement and a photocopy of a January 1946 statement from several 
fellow enlisted men.  None of these individuals, however, has been 
shown to possess the requisite medical training or credentials 
needed to render a competent opinion as to medical causation.  
Accordingly, such lay opinions do not constitute competent medical 
evidence and lack probative value for the purpose of reopening 
previously denied claims for service connection.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. 
Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the veteran has submitted new evidence in regard to his 
previously denied claims for service connection for pulmonary 
tuberculosis and a peptic ulcer.  This evidence, however, does not 
suggest a causal link between current disorders and service.  
Accordingly, this evidence does not bear directly and 
substantially upon the specific matter under consideration, namely 
the etiology of the veteran's claimed disorders.  Consequently, VA 
has not received new and material evidence to reopen the veteran's 
claims, and this appeal must be denied.


ORDER

New and material evidence has not been submitted to reopen a claim 
for service connection for pulmonary tuberculosis, and the appeal 
is denied as to this issue.

New and material evidence has not been submitted to reopen a claim 
for service connection for a peptic ulcer, and the appeal is 
denied as to this issue.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



